Biddle, J.
State prosecution commenced in the circuit court, by affidavit without an information, for obstructing a highway. Motion to quash the affidavit overruled, exception. Trial and conviction. Motion for a new trial overruled, and* exception. Appeal.
In the case of Byrne v. The State, 47 Ind. 120, it was held that a prosecution for a misdemeanor, commenced in the circuit court by affidavit without an information, could not be sustained. According to that decision, this case is erroneous.
The judgment is reversed, cause remanded, with instructions 4o sustain the motion to quash the affidavit.